Case 8:21-cv-00616-DOC-KES Document 19 Filed 08/26/21 Page 1 of 3 Page ID #:184

                                                                                        JS-6

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No. SA CV 21-00616-DOC-KESx                                  Date: August 26, 2021

 Title: GARY SCHERER V. PACIFIC CITY HOTEL, LLC ET AL.


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Karlen Dubon                                   Not Present
               Courtroom Clerk                                Court Reporter

       ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
             PLAINTIFF:                                   DEFENDANT:
            None Present                                   None Present



        PROCEEDINGS (IN CHAMBERS): ORDER DENYING AS MOOT
                                   DEFENDANT’S MOTION TO
                                   DISMISS [14] AND REMANDING
                                   CASE TO STATE COURT SUA
                                   SPONTE

       Before the Court is Defendant’s Pacific City Hotel, LLC’s (“Defendant”) Motions
 to Dismiss (Dkt. 14). The Court finds this matter appropriate for resolution without oral
 argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the moving papers, the
 Court REMANDS this case sua sponte to state court and DENIES AS MOOT
 Defendant’s Motion to Dismiss.
 I.     Background

        A.    Facts

         The following facts are drawn from the First Amended Complaint in this action
 (“FAC”) (Dkt. 18). This is a case challenging the reservation policies and practices of a
 hotel. See generally FAC. Plaintiff Gary Scherer (“Plaintiff”) is a California resident with
 physical disabilities who attempted to book a hotel room for a trip to Huntington Beach,
Case 8:21-cv-00616-DOC-KES Document 19 Filed 08/26/21 Page 2 of 3 Page ID #:185
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. SA CV 20-0632-DOC-ADS                                            Date: August 26, 2021
                                                                                           Page 2


 California, but found insufficient information on the hotel’s website to assess whether
 hotel rooms were accessible with respect to his needs. Id.

        B.     Procedural History

         On February 25, 2021, Plaintiff filed his complaint against Defendant in the
 Superior Court for the State of California, County of Orange, alleging causes of action for
 (1) violation of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101
 et seq.; and (2) violation of the Unruh Civil Rights Act, Cal. Civ. Code §§ 51-53. Notice
 of Removal (Dkt. 1) at 8-10.

        On August 13, 2022, Defendant brought a Motion to Dismiss seeking to dismiss
 Plaintiff’s FAC for failure to state a claim (Dkt. 14). On August 23, 2021, Plaintiff filed
 the First Amended Complaint (“FAC”) (Dkt. 18). The FAC alleges causes of action for
 (1) violation of the Unruh Civil Rights Act, Cal. Civ. Code §§ 51-53; and (2) violation of
 the Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. FAC at 8-9. The
 FAC did not plead a claim under the ADA. Id.

 II.    Legal Standard

         “If at any time before final judgment it appears that the district court lacks subject
 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
 from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
 pertinent part that “any civil action brought in a State court of which the district courts of
 the United States have original jurisdiction, may be removed . . . to the district court of
 the United States for the district and division embracing the place where such action is
 pending.” 28 U.S.C. § 1441. A federal court may order remand for lack of subject matter
 jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

         If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
 void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
 Env’t, 523 U.S. 83, 94, 101–02 (1998). The lack of subject matter jurisdiction may be
 raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
 matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
 remand pursuant to 28 U.S.C. § 1447(c). A court may raise the question of subject matter
 jurisdiction sua sponte. See Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002).
Case 8:21-cv-00616-DOC-KES Document 19 Filed 08/26/21 Page 3 of 3 Page ID #:186
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. SA CV 20-0632-DOC-ADS                                           Date: August 26, 2021
                                                                                          Page 3


 III.   Discussion

         Congress has authorized the federal district courts to exercise original jurisdiction
 in “all civil actions arising under the Constitution, laws, or treaties of the United States.”
 28 U.S.C. § 1331. This provision is usually invoked when plaintiffs plead a cause of
 action created by federal law. Grable & Sons Metal Products, Inc. v. Darue Engineering
 & Manuf., 545 U.S. 308, 312 (2005). In determining whether a federal district court has
 “arising under” jurisdiction over a claim, we must keep in mind “the basic principle
 marking the boundaries of the federal question jurisdiction of the federal district courts”:
 the well-pleaded complaint rule. California Shock Trauma Air Rescue v. State Compen.
 Ins. Fund, 636 F.3d 538, 541 (9th Cir. 2011). “Under the well-pleaded complaint rule,
 the Court must determine whether “a right or immunity created by the Constitution or
 laws of the United States must be an element, and an essential one, of the plaintiff’s cause
 of action.” Id. Under the well-pleaded complaint rule, “federal jurisdiction exists only
 when a federal question is presented on the face of the plaintiff's properly pleaded
 complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

         While Plaintiff has not formally moved for remand, Plaintiff has removed his
 claim under the ADA—the original and only basis for its case being in federal court.
 Plaintiff’s cause of action and prayer for relief do not present an essential question of
 federal law, and the First Amended Complaint contains only state law causes of action.
 Now that the Court lacks subject matter jurisdiction, it must exercise its discretion, and it
 accordingly declines to exercise supplemental jurisdiction over the remaining state law
 claims.

 IV.    Disposition

       For the reasons set forth above, the Court DENIES AS MOOT Defendant’s
 Motion to Dismiss and hereby REMANDS this case to the Superior Court of Orange
 County, California.

        The Clerk shall serve this minute order on the parties.

  MINUTES FORM 11                                              Initials of Deputy Clerk: kdu

  CIVIL-GEN
